                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 MELYNDA MICHELLE FISHER,                           §
                                                    §
           Plaintiff,                               §
                                                    §
 vs.                                                §              NO. 1:18-cv-1108-RP
                                                    §
 SETON FAMILY OF HOSPITALS,                         §
                                                    §
           Defendant.
                                                    §

                        PROPOSED JOINT STIPULATION OF FACTS

       Plaintiff Melynda Michelle Fisher and Defendant Seton Family of Hospitals (“Seton”),

hereby stipulate to the following facts:

       1.        Seton is a hospital network in the Greater Austin Area and a member of Ascension

Health, a faith-based, not-for-profit healthcare organization.

       2.        On July 18, 2016, Seton hired Ms. Fisher as a full-time Medical Assistant.

       3.        During the duration of Ms. Fisher’s employment, Seton had 50 or more employees

within a 75-mile radius of Fisher’s worksite.

       4.        On or about July 18, 2017, Ms. Fisher became eligible for FMLA.

       5.        On or about July 31, 2017, Sedgwick, Seton’s third-party leave administrator,

approved Fisher’s request for intermittent FMLA leave, from July 18, 2017, through January 17,

2018, to care for her mother “who has Alzheimer’s and requires full-time care.”

       6.        Sedgwick sent Fisher a Notice of Eligibility and Rights & Responsibilities, which

informed her that she was “required to report all intermittent absences by calling Sedgwick’s

Absence Reporting Line” and to report her “intermittent absences according to [her] attendance

policy.”

PROPOSED JOINT STIPULATION OF FACTS (NO. 1:18-CV-1108-RP) – Page 1
       7.     The Notice of Eligibility and Rights and Responsibilities granting Ms. Fisher the

right to take intermittent FMLA leave stated that Ms. Fisher “requested leave beginning on July

18th, 2017 due to the fact that [she] needs to care for [her] mother due to their serious health

condition.” Ms. Fisher’s FMLA certification covered five absences per week of eight hours each.

       8.     Kendall Sharp, Advance Practice Supervisor in the Developmental Pediatrics

Department, supervised Ms. Fisher from August 2017 through November 15, 2017.

       9.     Between August 21, 2017 and November 13, 2017, Sedgwick approved 45 days of

FMLA for Ms. Fisher.

       10.    On or about November 15, 2017, Seton terminated Ms. Fisher’s employment.

       11.    Ms. Fisher obtained subsequent employment on or about March 25, 2018.

       12.    Ms. Fisher’s last hourly rate of pay was $17.69 per hour.

                                                 Respectfully submitted,



/s/ Kell A. Simon (w/permission)                 /s/ Melissa J. Ackie
Kell A. Simon                                    Kimberly R. Miers
State Bar No. 24060888                           State Bar No. 24041482
THE LAW OFFICES OF KELL A. SIMON                 Melissa J. Ackie
902 East Fifth Street, Suite 207                 State Bar No. 24088686
Austin, Texas 78702                              Kelli C. Fuqua
512.898.9662                                     State Bar No. 24097713
512.368.9114 – facsimile
kell@kellsimonlaw.com                            LITTLER MENDELSON P.C.
                                                 100 Congress Avenue, Suite 1400
ATTORNEY FOR MELYNDA                             Austin, Texas 78701
MICHELLE FISHER                                  512.982.7250
                                                 512.982.7248 – facsimile
                                                 kmiers@littler.com
                                                 mackie@littler.com
                                                 kfuqua@littler.com

                                                 ATTORNEYS FOR DEFENDANT SETON
                                                 FAMILY OF HOSPITALS



PROPOSED JOINT STIPULATION OF FACTS (NO. 1:18-CV-1108-RP) – Page 2
                                 CERTIFICATE OF SERVICE

        On the 30th day of April, 2021, I electronically submitted the foregoing document with the
Clerk of Court for the U.S. District Court, Western District of Texas, Austin Division, using the
Electronic Case Filing system of the Court. I hereby certify that I have served all counsel of record
via the Court’s e-filing system as follows:

       Kell A. Simon
       THE LAW OFFICE OF KELL A. SIMON
       902 East Fifth Street, Suite 207
       Austin, Texas 78702

                                                              /s/ Melissa J. Ackie
                                                                  Melissa J. Ackie




PROPOSED JOINT STIPULATION OF FACTS (NO. 1:18-CV-1108-RP) – Page 3
